DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Cynthia Wu on 6/15/2021 via electronic message.

Amendments to the Claims:
Claims 1, 6, 10, 15, and 18 are amended.
Claims 5, 8, 14, and 17 are cancelled.
(Amended)	A method for network resource acquisition, applied to a mobile terminal, the method comprising:
	acquiring an initial delivery strategy, the initial delivery strategy including an IP address of at least one CDN node, a quantity of links established between each of the at least one CDN node and the mobile terminal, and a reference fragment size;

	acquiring each of the fragment contents of a corresponding size by sequentially using each of the links according to the order of use; 
	wherein, acquiring each of the fragment contents with a corresponding size by sequentially using each of the links according to the order of use comprises: 
when a link has completed acquiring a current piece of the fragment content, determining a size of a next piece of the fragment content to-be-acquired using the link based on an acquisition rate of the link, sending a fragment request for acquiring the next piece of the fragment content to-be-acquired with the determined size by using the link, acquiring the next piece of the fragment content by using the link, and repeating the determining, sending and acquiring processes until completing the acquisition of a last piece of the fragment content,
wherein during a process of acquiring the target resource, the method further includes: 
at a preset time and in every two subsequent detection time intervals from the preset time, determining a target link to-be-added, wherein the target link is a deactivated link, or a new link between the mobile terminal and a first CDN node,
determining next fragment content to-be-acquired according to an acquisition rate corresponding to a CDN node connected to the target link within a previous detection time interval, and 
acquiring the fragment content using the target link; and  
after acquiring a complete target resource, sending a final delivery strategy to the scheduling server, the final delivery strategy including information of the target resource, a network status of the mobile terminal, a geographic position of the mobile terminal, and an acquisition rate of each of the at least one CDN node during acquisition of the complete target resource.
(Cancelled). 

(Amended)	The method according to claim [[5]] 1, after acquiring the fragment content using the target link, further including: 
when determining an end of a detection time interval of the target link, determining an overall rate of content acquisition during the detection time interval, and determining whether the overall rate is increased over an overall rate of content acquisition during a previous detection time interval, wherein the determined detection time interval of the target link and the previous detection time interval are adjacent to each other; and
when the overall rate is not increased, deactivating the target link.
(Cancelled)
(Amended)	A device for network resource acquisition, applied to a mobile terminal, the device comprising:
, a quantity of links established between each of the at least one CDN node and the mobile terminal, and a reference fragment size;
	a determination unit, configured for, determining a size of each of fragment contents of a target resource to be obtained over each of the links according to the reference fragment size, and determining an order of use of each of the links according to the IP address of at least one CDN node and the number of links; and  
	a second acquisition unit, configured for acquiring each of the fragment contents of a corresponding size by sequentially using each of the links according to the order of use, 	
the device being configured to, when the acquisition of a current piece of the fragment content has been completed by using a link, determine a size of a next piece of the fragment content to-be-acquired using the link based on an acquisition rate of the link, send a fragment request for acquiring the next piece of the fragment content to-be-acquired with the determined size by using the link, acquire the next piece of the fragment content by using the link, repeat the determining, sending and acquiring processes until completing the acquisition of a last piece of the fragment content,
the second acquisition unit is further configured for: 
at a preset time and in every two subsequent detection time intervals from the preset time, determining a target link to-be-added, wherein the target link is a deactivated link, or a new link between the mobile terminal and a first CDN node; determining next fragment content to-be-acquired according to an acquisition rate corresponding to a CDN node connected to the target link within a previous detection time interval; and acquiring the fragment content using the target link, and
after acquiring a complete target resource, sending a final delivery strategy to the scheduling server, the final delivery strategy including information of the target resource, a network status of the mobile terminal, a geographic position of the mobile terminal, and an acquisition rate of each of the at least one CDN node during acquisition of the complete target resource.
(Cancelled)
	 
(Amended)	The device according to claim [[14]] 10, wherein the second acquisition unit is further configured for:
	when determining an end of a detection time interval of the target link, determining an overall rate of content acquisition during the detection time interval, and determining whether the overall rate is increased over an overall rate of content acquisition during a previous detection time interval, wherein the determined detection time interval of the target link and the previous detection time interval are adjacent to each other; and
when the overall rate is not increased, deactivating the target link.
(Cancelled)	  

(Amended)	A scheduling server, comprising:

	a determination unit, configured for determining an initial delivery strategy based on the HTTP request and a history delivery strategy, 
the history delivery strategy including a final delivery strategy sent by a history mobile terminal after a resource acquisition; 
the final delivery strategy including information of the resource, a network status of the history mobile terminal, a geographic position of the history mobile terminal, and an acquisition rate of each of the at least one CDN node during acquisition of a complete resource; and 
the initial delivery strategy including an IP address of at least one CDN node, a quantity of links established between each of the at least one CDN node and the mobile terminal, and a reference fragment size; and
	a sending unit, configured for sending the initial delivery strategy to the mobile terminal, wherein the mobile terminal is further configured for: at a preset time and in every two subsequent detection time intervals from the preset time, determining a target link to-be-added, wherein the target link is a deactivated link, or a new link between the mobile terminal and a first CDN node; determining next fragment content to-be-acquired according to an acquisition rate corresponding to a CDN node connected to the target link within a previous detection time interval; and acquiring the fragment content using the target link.
  

Allowable Subject Matter

Claims 1-4, 6-7, 10-13, 15-16, and 18 are allowed

Reason for Allowance

The following is an examiner’s statement of reason for allowance: 

Albeit the prior art of record teaching the claimed elements and processes, the Examiner has deemed the limitations when analyzed in totality to be novel in contrast to hindsight analysis (MPEP 2142)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/TODD L BARKER/Primary Examiner, Art Unit 2449